** Note: There are two(2) 71-156 ** STATE AID PERMISSIBLE AS SUPPLEMENT FOR TRANSFERRING FEES. State aid is permissible pursuant to the State Board of Education's approval as a supplement to any transfer authorized by law pursuant to the applicable provisions of the 1970 School Code where the transferring district is unable to pay in whole or in part, the required fee.  In your letter dated July 30, 1971, you have asked this office to reconsider subject opinion. The question at issue is as follows: "May funds provided by the Legislature for the support and maintenance of the public schools be used to pay transfer fees on students that are transferred from districts offering the grade said students are entitled to pursue?" Subject opinion construed 70 O.S. 8-1 [70-8-1] (1970) which provides for state aid where students are transferred from districts which do not offer the grade said students are entitled to pursue. Your re-consideration request therefore requires that the foregoing question be rephrased as follows: "May funds provided by the Legislature for the support and maintenance of the public schools be used to pay transfer fees on students transferred on grounds other than that as provided by 70 O.S. 8-1 [70-8-1] (1970)?" Title 70 O.S. 8-3 [70-8-3], 70 O.S. 8-4 [70-8-4] (1970) established additional legal grounds for transfers. Further, 70 O.S. 8-11 [70-8-11](c) (1970) provides generally that "after having determined the amount of money which a district must appropriate as transfer fees, the remainder of the transfer fees, if any, shall be paid from State funds appropriated for such purpose, in the manner and subject to the limitations provided by law." In St. Louis-San Francisco Ry. Co. v. Choctaw City Excise Bd., 48 P.2d 312, 317 (Okl. 1930), the Court indicated the following: "The entire act indicates rather that it was the legislative intent to guarantee a common school and high school education to every child, pledging therefore a certain amount of aid by the state when necessary." Therefore, it appears logical that state aid is permissible pursuant to the State Board of Education's approval as a supplement to any transfer authorized by law pursuant to the applicable provisions, where the transferring district is unable to pay in whole or in part, the required fee.  (Larry French)